Name: Commission Regulation (EC) No 2971/95 of 19 December 1995 amending for the fifth time Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  foodstuff;  cooperation policy;  fisheries
 Date Published: nan

 No L 310/32 EN Official Journal of the European Communities 22. 12. 95 COMMISSION REGULATION (EC) No 2971/95 of 19 December 1995 amending for the fifth time Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported measures provided for in this Regulation within the time required by its President, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3900/92 is amended adding after Article 1 (4) : '5. For 1996, the import document referred to in Article 6 shall be issued for the following quantities : (in tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 331 8/94 (2), and in particular Article 21 (5) thereof, Whereas Article 21 of the Regulation (EEC) No 3759/92 limited the annual imports into the Community of the preserved products listed in Annex IV, part C for a period of four years from 1 January 1993 ; whereas this quantity is subject to an annual rate of increase ; Whereas Commission Regulation (EEC) No 3900/92 f), as last amended by Regulation (EEC) No 3267/94 (4), fixes the quantity of the products concerned which may be imported into the Community in 1993, 1994 and 1995 ; Whereas the quantity which may be imported for the year 1996 should now be fixed ; whereas Regulation (EEC) No 3900/92 should therefore be further amended ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the Product CN code Quantity Preserved sardines of the ex 1604 13 11 4 690 species Sardina pilchardus ex 1604 13 19 Walbaum ex 1604 20 50 Preserved tuna of the genus Thunnus, skipjack (Euthynnus Katsuwonus pelamis) and other species of the genus Euthynnus ex 1604 14 14 ex 1604 14 18 ex 1604 19 39 ex 1604 20 70 1 66 032' Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . h OJ No L 350, 31 . 12. 1994, p. 15 . (3) OJ No L 392, 31 . 12. 1992, p. 26. M OJ No L 339, 29. 12. 1994, p. 41 .